Exhibit 10.1

 

 

 

 

TRANSACTION AGREEMENT

 

dated as of February 20, 2014

 

by and among

 

EchoStar Corporation,

 

Hughes Satellite Systems Corporation,

 

Alpha Company LLC,

 

DISH Network L.L.C.,

 

DISH Operating L.L.C.

 

and

 

EchoStar XI Holding L.L.C.

 

 

 

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

 

THE CLOSING DATE TRANSACTIONS; THE CLOSING

 

 

 

Section 1.1

Agreements to Enter into the Closing Date Transactions

2

Section 1.2

Merger-Related Matters

3

Section 1.3

Closing

4

Section 1.4

Closing Deliverables

4

 

 

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 2.1

Representations and Warranties of the EchoStar Parties

5

Section 2.2

Representations and Warranties of the DISH Parties

12

 

 

 

ARTICLE 3

 

COVENANTS

 

 

 

Section 3.1

Government Actions and Authorizations

16

Section 3.2

Operation of the Transferred Satellites

16

 

 

 

ARTICLE 4

 

INDEMNIFICATION

 

 

 

Section 4.1

Indemnification Obligations of EchoStar

16

Section 4.2

Indemnification Obligations of DNLLC

16

Section 4.3

Limitations on Indemnity

17

Section 4.4

Method of Asserting Claims

17

Section 4.5

Exclusive Remedy; Survival

18

 

 

 

ARTICLE 5

 

DEFINITIONS AND INTERPRETATION

 

 

 

Section 5.1

Defined Terms

19

Section 5.2

Rules of Interpretation

27

 

 

 

ARTICLE 6

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------


 

MISCELLANEOUS

 

 

 

Section 6.1

Notices

28

Section 6.2

Amendment; Waiver

29

Section 6.3

Counterparts; Signatures

29

Section 6.4

Assignment and Binding Effect

30

Section 6.5

Entire Agreement

30

Section 6.6

Severability

30

Section 6.7

Headings

30

Section 6.8

No Third Party Beneficiaries

30

Section 6.9

Governing Law

30

Section 6.10

Expenses

31

Section 6.11

Public Announcements

31

Section 6.12

Dispute Resolution

31

Section 6.13

Conflicts

33

 

Annexes:

 

 

 

 

 

Annex A

-

Transferred Satellites

 

 

 

Exhibits:

 

 

 

 

 

Exhibit I

-

Investor Rights Agreement

Exhibit II

-

Form of Certificate of Designation of EchoStar with respect to the EchoStar
Tracking Stock

Exhibit III

-

Form of Certificate of Designation of HSSC with respect to the HSSC Tracking
Stock

Exhibit IV

-

Tracking Stock Policy

Exhibit V

-

Satellite Lease Agreements

Exhibit VI

-

Form of Bill of Sale

 

Schedules:

 

 

 

 

 

Schedule 2.1(h)(iii)

-

HRG Preliminary Pro-Forma Balance Sheet

Schedule 2.1(p)

-

Subscriber and Customer Information

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

ii

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT, dated as of February 20, 2014 (this “Agreement”), by and
among EchoStar Corporation, a Nevada corporation (“EchoStar”), Hughes Satellite
Systems Corporation, a Colorado corporation and a wholly-owned Subsidiary of
EchoStar (“HSSC”), Alpha Company LLC, a Colorado limited liability company and a
wholly-owned Subsidiary of EchoStar (“Merger Sub”), DISH Network L.L.C., a
Colorado limited liability company (“DNLLC”), EchoStar XI Holding L.L.C., a
Colorado limited liability company and a wholly-owned Subsidiary of DNLLC (“DISH
Satellite Sub 1”), and DISH Operating L.L.C., a Colorado limited liability
company and a wholly-owned Subsidiary of DNLLC (“DOLLC”) (all such parties,
collectively, the “Parties” and each, a “Party”).

 

RECITALS

 

WHEREAS, EchoStar XIV Holding L.L.C., a Colorado limited liability company,
which immediately prior to the Closing shall be a wholly-owned Subsidiary of
DISH Satellite Sub 1 (“DISH Satellite Sub 2” and, together with DISH Satellite
Sub 1, the “DISH Satellite Subs”) holds title to the satellite referred to as
EchoStar XIV, and DISH Satellite Sub 1 holds title to the satellite referred to
as EchoStar XI, in each case as listed on Annex A hereto (the satellites
referred to as EchoStar XI and EchoStar XIV together, the “Subsidiary
Satellites”);

 

WHEREAS, DOLLC holds title to the satellites referred to as EchoStar I, EchoStar
VII and EchoStar X, as listed on Annex A hereto  (the “Directly Transferred
Satellites” and, together with the Subsidiary Satellites, the “Transferred
Satellites”);

 

WHEREAS, the Parties desire to effect the transfers of the Subsidiary Satellites
as physical assets from DNLLC to EchoStar by merging Merger Sub with and into
DISH Satellite Sub 1, following which DISH Satellite Sub 1 will be the surviving
company as a wholly-owned Subsidiary of EchoStar (the “Merger”), pursuant to the
Colorado Revised Statutes (the “CRS”) and subject to the terms and conditions
set forth in this Agreement, and in a transaction intended by the Parties to
qualify as a reorganization within the meaning of Section 368(a) of the Code (as
defined below);

 

WHEREAS, in connection with the Merger, DNLLC will receive the EchoStar Tracking
Stock Consideration Shares (as defined below) to be issued by EchoStar;

 

WHEREAS, DOLLC desires to contribute to HSSC (i) all of its right, title and
interest in, to and under the Directly Transferred Satellites and (ii) an amount
in cash equal to $11,404,000.00 (together, the “Contributions”) in exchange for
the HSSC Tracking Stock Consideration Shares (as defined below) to be issued by
HSSC, in a transaction intended by the Parties to qualify as a tax-free
contribution within the meaning of Section 351 of the Code;

 

WHEREAS, following the Merger, an Affiliate of DNLLC will continue to hold the
FCC (as defined below) licenses (“DISH Licenses”) for the DISH-Licensed
Satellites (as defined below) and the FCC authority to provide service to the
United States (“DISH Landing Rights Authority”) from the Third-Party-Licensed
Satellite (as defined below), and will continue to exercise full control over
FCC-authorized operations from the Transferred Satellites;

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Parties desire to enter into certain other transactions pursuant to
this Agreement and the other Transaction Documents (as defined below);

 

WHEREAS, the Parties or their respective Subsidiaries are entering into the
Satellite Lease Agreements, dated as of the date hereof and with term
commencement dates beginning on the Closing Date, providing for the continued,
exclusive and non-preemptible use of the capacity on the Transferred Satellites
for DNLLC and its Affiliates;

 

WHEREAS, EchoStar will continue to provide certain operational services subject
to the control of DNLLC and its Affiliates under that certain 2012 Telemetry,
Tracking and Control Services Agreement between EchoStar Satellite Services
L.L.C. and DNLLC, as amended (the “TT&C Services Agreement”); and

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with such transactions.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and in the other Transaction Documents and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1

 

THE CLOSING DATE TRANSACTIONS; THE CLOSING

 

Section 1.1                                    Agreements to Enter into the
Closing Date Transactions.  In reliance on the representations, warranties and
covenants made or given in this Agreement and the other Transaction Documents,
the Parties hereby agree that, on the Closing Date, the following transactions
(together with the transactions contemplated by Section 1.2 of this Agreement,
the “Closing Date Transactions”) shall occur:

 

(a)                                 Upon the terms set forth in this Agreement,
at the applicable Effective Time (as defined below), Merger Sub shall be merged
with and into DISH Satellite Sub 1 in accordance with the requirements of the
CRS and the separate existence of Merger Sub shall thereupon cease.  DISH
Satellite Sub 1 shall be the surviving company in the Merger (sometimes
hereinafter referred to as the “Surviving Company”) as a wholly-owned Subsidiary
of EchoStar.  The Merger shall have the effects specified in the CRS;

 

(b)                                 Prior to the Closing, the Parties shall
cause a Statement of Merger with respect to the Merger (the “Statement of
Merger”) to be filed with the Secretary of State of the State of Colorado in
accordance with the requirements of the CRS.  The Merger shall become effective
at the time specified in the Statement of Merger (such effective time with
respect to the Merger, the “Effective Time”);

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In connection with the Merger, at the
Effective Time, EchoStar shall issue, sell and deliver to DNLLC, and all Equity
Interests in DISH Satellite Sub 1 issued and outstanding immediately prior to
such Effective Time shall be automatically converted into 6,290,499 shares of
the EchoStar Tracking Stock (as defined below) (representing in the aggregate a
Preferred Tracking Stock Allocation Percentage (as defined in the EchoStar
Tracking Stock COD) of fifty-one and eighty-nine hundredths of a percent
(51.89%) in the Hughes Retail Group as of the Closing) (such shares of the
EchoStar Tracking Stock, the “EchoStar Tracking Stock Consideration Shares”),
free and clear of all Liens;

 

(d)                                 EchoStar shall, immediately upon the receipt
of the New Equity Interests (as defined below), contribute, or cause the
contribution of, the New Equity Interests to HSSC;

 

(e)                                  DOLLC shall (i) transfer and assign, as
applicable, all of its right, title and interest in, to and under each of the
Directly Transferred Satellites to HSSC, free and clear of all Liens, except
Permitted Liens, such transfer and assignment to be effected pursuant to the
Bill of Sale and (ii) contribute to HSSC, by wire transfer of immediately
available funds to an account specified by HSSC to DOLLC at least two Business
Days prior to the Closing Date, an amount in cash equal to $11,404,000.00; and

 

(f)                                   In exchange for such transfer and
contribution contemplated by Section 1.1(e) of this Agreement, HSSC shall issue,
sell and deliver to DOLLC an aggregate of 81.128 shares of the HSSC Tracking
Stock (as defined below) (representing in the aggregate a Preferred Tracking
Stock Allocation Percentage (as defined in the HSSC Tracking Stock COD) of
twenty-eight and eleven hundredths of a percent (28.11%) in the Hughes Retail
Group as of the Closing) (the “HSSC Tracking Stock Consideration Shares”), free
and clear of all Liens.

 

Section 1.2                                    Merger-Related Matters.

 

(a)                                 The Articles of Organization of DISH
Satellite Sub 1 as in effect immediately prior to the Effective Time shall be
the Articles of Organization of the Surviving Company (the “Articles of
Organization”), until duly amended as provided therein or by Applicable Law.

 

(b)                                 The officers of Merger Sub at the applicable
Effective Time shall, from and after such Effective Time, be the officers of the
Surviving Company until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the Articles of Organization and Applicable Law.

 

(c)                                  At the Effective Time:

 

(i)                                     the Equity Interests in Merger Sub
outstanding immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of any holder of the Equity Interests
in Merger Sub, be converted into the Equity Interests in the Surviving Company
(collectively, the “New Equity Interests”); and

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  all Equity Interests in DISH Satellite Sub
1 converted pursuant to Section 1.1(c) of this Agreement shall, by virtue of the
Merger and without any action on the part of any holder of the Equity Interests
in DISH Satellite Sub 1, no longer be outstanding and shall automatically be
cancelled and cease to exist, and each holder of such Equity Interests will
cease to have any rights with respect thereto, except the right to receive the
EchoStar Tracking Stock Consideration Shares in connection with such conversion.

 

Section 1.3                                    Closing.  The consummation of the
Closing Date Transactions (the “Closing”) shall take place at the offices of
DISH Network Corporation, 9601 South Meridian Boulevard, Englewood, Colorado
80112, at 9:00 a.m. Colorado time on March 1, 2014 or such other date as
mutually agreed by the Parties.  The date on which the Closing occurs is
referred to as the “Closing Date”.

 

Section 1.4                                    Closing Deliverables.

 

(a)                                 At the Closing, the EchoStar Parties shall
make, or cause to be made, the following deliveries in the following manner:

 

(i)                                     EchoStar shall deliver to DNLLC
certificates representing the EchoStar Tracking Stock Consideration Shares;

 

(ii)                                  HSSC shall deliver to DOLLC certificates
representing the HSSC Tracking Stock Consideration Shares;

 

(iii)                               HSSC shall deliver to DOLLC a duly executed
counterpart to the Bill of Sale; and

 

(iv)                              The EchoStar Parties shall deliver to the DISH
Parties evidence that (A)  the EchoStar Tracking Stock COD has been duly filed
with the Secretary of State of the State of Nevada in accordance with the laws
of the State of Nevada and is in full force and effect as of the Closing, (B) 
the HSSC Tracking Stock COD has been duly filed with the Secretary of State of
the State of Colorado in accordance with the laws of the State of Colorado and
is in full force and effect as of the Closing and (C)  the Tracking Stock Policy
has been adopted and is in full force and effect as of the Closing.

 

(b)                                 At the Closing, the DISH Parties shall make,
or cause to be made, the following deliveries in the following manner:

 

(i)                                     DOLLC shall deliver to HSSC a duly
executed counterpart to the Bill of Sale.

 

(c)                                  At the Closing:

 

(i)                                     the DISH Parties shall receive a tax
opinion from Sullivan & Cromwell LLP, counsel to the DISH Parties, dated the
Closing Date, to the effect that the Merger should be treated as a
reorganization within the meaning of Section 368(a) of the Code and

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

that the Contributions should be treated as tax-free contributions within the
meaning of Section 351 of the Code.  In rendering such opinion, such counsel
shall be entitled to receive and rely upon tax representation letters reasonably
requested by such counsel and delivered by officers of the DISH Parties and the
EchoStar Parties.

 

(ii)                                  The EchoStar Parties shall receive a tax
opinion from White & Case LLP, counsel to the EchoStar Parties, dated the
Closing Date, to the effect that the Merger should be treated as a
reorganization within the meaning of Section 368(a) of the Code and that the
Contributions should be treated as tax-free contributions within the meaning of
Section 351 of the Code.  In rendering such opinion, such counsel shall be
entitled to receive and rely upon tax representation letters reasonably
requested by such counsel and delivered by officers of the DISH Parties and the
EchoStar Parties.

 

(d)                                 At or prior to the Closing, DOLLC shall
transfer to HSSC, by wire transfer of immediately available funds to the account
specified by HSSC to DOLLC, an amount in cash equal to $11,404,000.00.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                    Representations and Warranties of
the EchoStar Parties.  Except as set forth in the EchoStar Reports or the HSSC
Reports (each as defined below) filed with the SEC *** and prior to the date of
this Agreement (excluding, in each case, any disclosures set forth in any risk
factor section or in any other section to the extent they are forward looking
statements or cautionary, predictive or forward looking in nature) or in the
corresponding sections of the disclosure letter delivered to the DISH Parties by
EchoStar prior to entering into this Agreement (the “EchoStar Disclosure
Letter”) (it being agreed that disclosure of any item in any section or
subsection of the EchoStar Disclosure Letter shall be deemed disclosure with
respect to any section of this Agreement or any other section or subsection of
the EchoStar Disclosure Letter to which the relevance of such disclosure is
reasonably apparent on its face and that the mere inclusion of an item in such
EchoStar Disclosure Letter as an exception to a representation or warranty shall
not be deemed an admission that such item represents a material exception or
material fact, event or circumstance or that such item has had, would have or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect), EchoStar represents and warrants to DNLLC and DOLLC,
as of the date of this Agreement and as of the Closing Date, that:

 

(a)                                 Organization; Good Standing; Qualification. 
Each EchoStar Party is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the full power and
authority to enter into each Transaction Document to which it is a party and to
perform its obligations thereunder. Each “significant subsidiary” (as defined in
Rule 1.02(w) of Regulation S-X promulgated under the Exchange Act) of EchoStar
or HSSC and all Hughes Retail Group Subsidiaries (together with the significant
subsidiaries of EchoStar or HSSC, the “Significant EchoStar Subsidiaries”), is
duly organized, validly existing and, if

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

applicable, in good standing under the laws of its jurisdiction of organization.
Each of the EchoStar Parties and the Significant EchoStar Subsidiaries (A) has
the requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted and (B) is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed has not had or would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 Authorization and Execution of Transaction
Documents.  Each EchoStar Party has taken all necessary corporate action to
authorize the execution, delivery and performance of its obligations under each
of the Transaction Documents to which it is a party and to consummate the
Transactions.  No other corporate proceedings on the part of any EchoStar Party
is necessary to approve this Agreement or any other Transaction Document to
which it is a party or to consummate the Transactions, subject, in the case of
EchoStar, to filing the EchoStar Tracking Stock COD with the Secretary of State
of the State of Nevada as required by the Nevada Revised Statutes (the “NRS”),
in the case of HSSC, to filing the HSSC Tracking Stock COD with the Secretary of
State of the State of Colorado as required by the CRS and, in the case of Merger
Sub, to filing the Statement of Merger with the Secretary of State of the State
of Colorado in accordance with the requirements of the CRS. As of the date of
this Agreement, the board of directors of each of EchoStar and HSSC has approved
the Transaction Documents to which it is a party and the Transactions. As of the
date of this Agreement, the sole member of Merger Sub has approved this
Agreement and the Merger.  No vote or consent of the holders of any class or
series of capital stock of EchoStar or HSSC is necessary to approve this
Agreement, the other Transaction Documents, the Merger, the issuance of the
EchoStar Tracking Stock Consideration Shares or the HSSC Tracking Stock
Consideration Shares or the other Transactions.  This Agreement has been duly
executed and delivered by each EchoStar Party, and each other Transaction
Document to which each EchoStar Party is a party, when delivered by it in
accordance herewith, shall have been duly executed and delivered by such
EchoStar Party.

 

(c)                                  Enforceability of Transaction Documents. 
Assuming that each of the Transaction Documents to which it is a party is the
valid and binding obligation of each of the other parties thereto, this
Agreement constitutes, and the other Transaction Documents shall, at Closing,
constitute the valid, legal and binding obligation of such EchoStar Party,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(d)                                 Non-Contravention.  The execution and
delivery by such EchoStar Party of each of the Transaction Documents to which it
is a party and the consummation of the Transactions by it pursuant thereto will
not: (i)  conflict with any requirement of its Corporate Documents; (ii) 
assuming compliance with the matters referred to in Section 2.1(e) of this
Agreement, result in a violation or breach of any Applicable Law by which it is
bound or to which any of its properties is subject; or (iii) with or without
notice, lapse of time or both, result in a breach or violation of, a termination
(or right of termination) or default under, the creation or acceleration of any
obligations under or the creation of a Lien on any of the assets of such
EchoStar Party or its

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to any Contract binding upon such EchoStar Party or its
Subsidiaries or result in any change in the rights or obligations of any party
under any Contract binding upon such EchoStar Party or its Subsidiaries, except,
in the case of clauses (ii) and (iii), as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(e)                                  Consents.  No consent, license, approval or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Body or any other Person is required by or of any EchoStar Party in
connection with the execution, delivery, performance, validity or enforceability
of any Transaction Document to which any EchoStar Party is a party or the
consummation of the Transactions, except (i)  any such consent, license,
approval, authorization, filing, notice or act that has been obtained, made or
taken, (ii) the filing of the EchoStar Tracking Stock COD with the Secretary of
State of the State of Nevada as required by the NRS, (iii)  the filing of the
HSSC Tracking Stock COD and the Statement of Merger with the Secretary of State
of the State of Colorado as required by the CRS and (iv) where the failure to
obtain such consent, license, approval or authorization or make such filing or
take such act would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(f)                                   Capital Structure.

 

(i)                                     The authorized capital stock of EchoStar
(the “EchoStar Shares”) consists of (i) 1,600,000,000 shares of Class A common
stock, par value $0.001 per share, of EchoStar (the “Class A Common Stock”), of
which 42,712,196 shares were outstanding as of the close of business on
December 31, 2013, (ii) 800,000,000 shares of Class B common stock, par value
$0.001 per share, of which 47,687,039 shares were outstanding as of the close of
business on December 31, 2013, (iii) 800,000,000 shares of Class C common stock,
par value $0.001 per share, of which no share was outstanding as of the close of
business on December 31, 2013, (iv) 800,000,000 shares of Class D common stock,
par value $0.001 per share, of which no share was outstanding as of the close of
business on December 31, 2013 and (v) 20,000,000 shares of preferred stock, par
value $0.001 per share, of which no share was outstanding as of the close of
business on December 31, 2013. All of the outstanding EchoStar Shares have been
duly authorized and are validly issued, fully paid and nonassessable. EchoStar
does not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) with the stockholders of EchoStar on any
matter.

 

(ii)                                  The authorized capital stock of HSSC (the
“HSSC Shares”) consists of 1,000,000 shares of common stock, par value $0.01 per
share, of which 1,000 shares were outstanding as of the close of business on
December 31, 2013 and all of which are held by EchoStar. All of the outstanding
HSSC Shares have been duly authorized and are validly issued, fully paid and
nonassessable and have not been issued in violation of any preemptive or similar
rights. HSSC has no HSSC Shares reserved for issuance. There are no preemptive
or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate HSSC to
issue or sell any shares of capital

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

stock or other securities of HSSC or any securities or obligations convertible
or exchangeable into or exercisable for, or giving any Person a right to
subscribe for or acquire, any securities of HSSC, and no securities or
obligations evidencing such rights are authorized, issued or outstanding.  HSSC
does not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) with the stockholders of HSSC on any
matter.

 

(iii)                               All of the issued and outstanding Equity
Interests in Merger Sub are, and prior to the Effective Time will be, owned by
EchoStar, and there are (i)  no other Equity Interests in Merger Sub, (ii)  no
securities of Merger Sub convertible into or exchangeable for Equity Interests
in Merger Sub and (iii)  no options or other rights to acquire from Merger Sub,
and no obligations of Merger Sub to issue, any Equity Interests, or securities
convertible into or exchangeable for Equity Interests, in Merger Sub.  Merger
Sub has not conducted any business prior to the date of this Agreement and has
no, and prior to the Effective Time will have no, assets, liabilities or
obligations of any nature other than those incident to its formation and
pursuant to this Agreement.

 

(g)                                  Shares.  The EchoStar Tracking Stock
Consideration Shares and the HSSC Tracking Stock Consideration Shares to be
issued under this Agreement have been duly authorized by all requisite corporate
action on the part of EchoStar and HSSC, other than the filing of the EchoStar
Tracking Stock COD setting forth the terms of the EchoStar Tracking Stock and
the HSSC Tracking Stock COD setting forth the terms of the HSSC Tracking Stock,
and all such shares shall be, when issued, validly issued, fully paid and
nonassessable, and shall not be subject to or issued in violation of any
preemptive rights of the holders of any other class or series of the capital
stock of EchoStar or HSSC, as the case may be. Upon the issuance of such shares,
such shares shall be free and clear of all Liens of any nature whatsoever, with
the exception of any restrictions on transferability under the Securities Act or
the securities laws of any jurisdiction or under the Investor Rights Agreement.

 

(h)                                 Reports; Financial Statements.

 

(i)                                     EchoStar has filed or furnished, as
applicable, on a timely basis all forms, statements, reports and documents
required to be filed or furnished by it with the SEC pursuant to the Exchange
Act or the Securities Act since December 31, 2012 (the “Applicable Date”) (such
forms, statements, reports and documents filed or furnished since the Applicable
Date and those filed or furnished subsequent to the date of this Agreement,
including any amendments thereto, the “EchoStar Reports”).  HSSC has filed or
furnished, as applicable, on a timely basis all forms, statements, reports and
documents required to be filed or furnished by it with the SEC pursuant to the
Exchange Act or the Securities Act since the Applicable Date (for purposes of
this Agreement, as if HSSC were subject to the filing requirements of Section 13
or 15(d) of the Exchange Act at all relevant times) (such forms, statements,
reports and documents filed or furnished since the Applicable Date and those
filed or furnished subsequent to the date of this Agreement, including any
amendments thereto, the “HSSC Reports”).  Each of the EchoStar Reports and the
HSSC

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

Reports, at the time of its filing or being furnished (or, if amended prior to
the date of this Agreement, as of the date of such amendment) complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act.  As of their respective dates neither the EchoStar
Reports nor the HSSC Reports contained any untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances in which they
were made, not misleading.

 

(ii)                                  Each of the consolidated balance sheets
included in or incorporated by reference into the EchoStar Reports or the HSSC
Reports, as applicable (including the related notes and schedules), fairly
presents the consolidated financial position of EchoStar or HSSC, as applicable,
and their respective consolidated Subsidiaries as of the dates thereof and each
of the consolidated statements of operations and comprehensive income (loss),
changes in stockholders’ or shareholder’s equity and cash flows included in or
incorporated by reference into the EchoStar Reports or the HSSC Reports, as
applicable (including any related notes and schedules), fairly presents the
results of operations and cash flows of EchoStar or HSSC, as applicable, and
their respective consolidated Subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end adjustments
and lack of footnote disclosure), in each case in accordance with accounting
principles generally accepted in the United States (“GAAP”) consistently applied
during the periods involved, except as may be noted therein or may be permitted
by the SEC under the Exchange Act.

 

(iii)                               The preliminary pro forma unaudited balance
sheet of the Hughes Retail Group attached as Schedule 2.1(h)(iii) hereto (the
“HRG Balance Sheet”) ***

 

(iv)                              There are no obligations or liabilities of
EchoStar or any of its Subsidiaries, whether or not accrued, contingent or
otherwise and whether or not required to be disclosed or any other facts or
circumstances which could reasonably be expected to result in any claims
against, or obligations or liabilities of, EchoStar or any of its Subsidiaries,
except for those that are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect.  There is no Indebtedness allocated to
the Hughes Retail Group under the Tracking Stock Policy as of the Closing.

 

(v)                                 The Financial Model for the Hughes Retail
Group ***

 

(i)                                     No Material Adverse Change.  ***, there
has not been any event or condition which has caused or resulted in, or could be
reasonably expected to cause or to result in, individually or in the aggregate,
a Material Adverse Effect.

 

(j)                                    Compliance with Laws.  Each of EchoStar
and the Significant EchoStar Subsidiaries is in compliance in all material
respects with Applicable Laws (including the Communications Act and
Environmental Laws) and Authorizations of the FCC or any other Governmental Body
exercising jurisdiction over EchoStar or such Significant EchoStar Subsidiary to
which any of their respective businesses or any of their respective properties
may be

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

subject, except for any non-compliance that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. Neither
EchoStar nor any of the Significant EchoStar Subsidiaries has received any
notice or confirmation of any material noncompliance with any such Applicable
Laws or any such Authorizations that has not been cured as of the date of this
Agreement.

 

(k)                                 Litigation and Other Proceedings. There is
no pending or, to the knowledge of any EchoStar Party, threatened in writing,
claim, action, suit, investigation or proceeding, against EchoStar or any of the
Significant EchoStar Subsidiaries, nor is EchoStar or any of the Significant
EchoStar Subsidiaries, or any of their respective properties subject to any
order, injunction, judgment or decree by or before any Governmental Body, except
for claims, actions, suits, investigations, proceedings, orders, injunctions,
judgments or decrees that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  There is no
action, suit, investigation or proceeding pending or, to the knowledge of any
EchoStar Party, threatened against any of the Hughes Retail Group Subsidiaries,
or any of their respective properties, including with respect to the release of
Hazardous Substances, except for matters that have not, individually or in the
aggregate, resulted in, and would not reasonably be expected to result in,
(i) any criminal liability of any of the Hughes Retail Group Subsidiaries or any
director, officer or employee of any of the Hughes Retail Group Subsidiaries or
(ii) a Material Adverse Effect.

 

(l)                                     Material Contracts. Each Material
Contract is valid and binding on EchoStar and each of the Significant EchoStar
Subsidiaries party thereto and, to the knowledge of the EchoStar Parties, any
other party thereto, except for such failures to be valid and binding or to be
in full force and effect that would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect.  Except as would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect, there is no default under any Material Contract by
EchoStar or any of the Significant EchoStar Subsidiaries party thereto or bound
thereby and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder by EchoStar or any of the
Significant EchoStar Subsidiaries party thereto or bound thereby or, to the
knowledge of the EchoStar Parties, any other party thereto.

 

(m)                             Taxes.

 

(i)                                     ***, each of EchoStar and the
Significant EchoStar Subsidiaries has timely filed (or there has been timely
filed on their behalf) all income Tax Returns and all material other United
States federal, state, county, local and foreign Tax Returns required to be
filed by them or which include their income and business activity, taking into
account any extension of time to file granted or obtained, and all such Tax
Returns are, true, correct, and complete in all material respects.

 

(ii)                                  ***, EchoStar and the Significant EchoStar
Subsidiaries have duly and timely paid or have duly and timely withheld and
remitted (or there has been duly and timely paid or withheld and remitted on
their behalf) to the appropriate Governmental

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------


 

Body all material Taxes due, other than Taxes appropriate reserves for which
have been made in EchoStar’s financial statements.

 

(iii)                               For purposes of this Agreement, the term
“Tax” means any United States federal, state, county or local, or foreign or
provincial income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, value added, alternative or added minimum, ad
valorem or transfer tax, or any other tax, custom, duty or governmental fee or
other like assessment or charge of any kind whatsoever, together with any
interest or penalty imposed by any Governmental Body. The term “Tax Return”
means a report, return or other information (including any attached schedules or
any amendments to such report, return or other information) required to be
supplied to or filed with a Governmental Body with respect to any Tax, including
an information return, claim for refund, amended return or declaration or
estimated Tax.

 

(n)                                 Assets. ***, the Hughes Retail Group has
access to and use of all of the properties, interests, assets (including
interests in real property) and rights (including Intellectual Property rights),
tangible or intangible of EchoStar and its Subsidiaries, that are necessary for
the Hughes Retail Group to own, operate and conduct the Business in all material
respects as conducted as of the Closing. Except as would not, individually or in
the aggregate, be or reasonably be expected to have a Material Adverse Effect,
as of the date of this Agreement, to the knowledge of EchoStar, EchoStar and
each of the Significant EchoStar Subsidiaries owns or possesses the right to use
all the Intellectual Property used in or necessary for the conduct of their
respective businesses as currently conducted. ***, the Business as presently
conducted does not, and as conducted over the one-year period prior to the date
of this Agreement did not,  infringe, misappropriate or otherwise violate the
valid Intellectual Property rights of any Person, and no Person has asserted in
writing to EchoStar or any of the Significant EchoStar Subsidiaries that
EchoStar or any of the Significant EchoStar Subsidiaries has infringed,
misappropriated or otherwise violated its Intellectual Property rights with
respect to the Business, ***

 

(o)                                 Investment Company Act. Neither EchoStar nor
HSSC is, or will become after giving effect to the Transactions, an “investment
company” required to be registered under the Investment Company Act of 1940, as
amended.

 

(p)                                 Subscriber and Customer Information. 
Schedule 2.1(p) sets forth:

 

***

 

(q)                                 Takeover Statutes. No “fair price,”
“moratorium,” “control share acquisition” or other similar anti-takeover statute
or regulation (each, a “Takeover Statute”) or any anti-takeover provision in
EchoStar’s or HSSC’s Corporate Documents applies to this Agreement, the
Transaction Documents or the Transactions.

 

(r)                                    No Brokers. Except for Deutsche Bank
Securities Inc., no agent, broker, investment banker, Person or firm is or will
be entitled to any broker’s or finder’s fee or any other

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

commission or similar fee payable by EchoStar or any of its Subsidiaries
directly or indirectly in connection with the Transactions.

 

Section 2.2                                    Representations and Warranties of
the DISH Parties.  Except as set forth in any forms, statements, reports or
documents required to be filed or furnished by DISH Network Corporation with the
SEC pursuant to the Exchange Act or the Securities Act filed with the SEC ***
and prior to the date of this Agreement (excluding, in each case, any
disclosures set forth in any risk factor section or in any other section to the
extent they are forward looking statements or cautionary, predictive or forward
looking in nature), each DISH Party represents and warrants to EchoStar, as of
the date of this Agreement and as of the Closing Date, that:

 

(a)                                 Organization; Good Standing; Qualification. 
Each DISH Party is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has the full power and
authority to enter into each Transaction Document to which it is a party and to
perform its obligations thereunder, and (A) has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted and (B)  is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership or leasing of its properties makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed
would not be reasonably expected to prevent, materially delay or materially
impair the performance by such DISH Party of its obligations under this
Agreement or any other Transaction Document to which it is a party or the
consummation of the Transactions.

 

(b)                                 Authorization and Execution of Transaction
Documents.  Each DISH Party has taken all necessary corporate action to
authorize the execution, delivery and performance of its obligations under each
of the Transaction Documents to which it is a party and to consummate the
Transactions.  As of the date of this Agreement, the sole member of DISH
Satellite Sub 1 has approved this Agreement and the Merger. This Agreement has
been duly executed and delivered by such DISH Party, and each other Transaction
Document to which it is a party, when delivered by it in accordance herewith,
shall have been duly executed and delivered by such DISH Party.

 

(c)                                  Enforceability of Transaction Documents. 
Assuming that each of the Transaction Documents to which it is a party is the
valid and binding obligation of each of the other parties thereto, this
Agreement constitutes, and the other Transaction Documents shall, at Closing,
constitute the valid, legal and binding obligation of such DISH Party,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(d)                                 Non-Contravention.  The execution and
delivery by such DISH Party of each of the Transaction Documents to which it is
a party and the consummation of the Transactions by it pursuant thereto will
not: (i)  conflict with any requirement of its Corporate Documents; (ii) 
assuming compliance with the matters referred to in Section 2.2(e) of this
Agreement, result in a violation or breach of any Applicable Law by which it is
bound or to which any of its properties is subject; or (iii) with or without
notice, lapse of time or both, result in a breach or violation of, a

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

termination (or right of termination) or default under, the creation or
acceleration of any obligations under or the creation of a Lien on any of the
assets of such DISH Party or its Subsidiaries pursuant to any Contract binding
upon such DISH Party or its Subsidiaries or result in any change in the rights
or obligations of any party under any Contract binding upon such DISH Party or
its Subsidiaries, except in the case of clauses (ii) and (iii), as would not
reasonably be expected to prevent, materially delay or materially impair the
performance by such DISH Party of its obligations under this Agreement or any
other Transaction Document to which it is a party or the consummation of the
Transactions.

 

(e)                                  Consents.  No consent, license, approval or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Body or any other Person is required by or of such DISH Party in
connection with the execution, delivery, performance, validity or enforceability
of any Transaction Document to which such DISH Party is a party or the
consummation of the Transactions, except (i) any such consent, license,
approval, authorization of, filing with, notice to or other act that, if not
obtained, made or taken would not reasonably be expected to prevent, materially
delay or materially impair the performance by such DISH Party of its obligations
under this Agreement or any other Transaction Document to which it is a party or
the consummation of the Transactions, (ii)  any such consent, license, approval,
authorization, filing, notice or act that has been obtained, made or taken,
(iii)  the filing of the Statement of Merger with the Secretary of State of the
State of Colorado in accordance with the requirements of the CRS and (iv) where
the failure to obtain such consent, license, approval or authorization or make
such filing or take such act would not reasonably be expected to, individually
or in the aggregate, prevent, materially delay or materially impair the
performance by such DISH Party of its obligations under this Agreement or any
other Transaction Document to which it or any of its Affiliates is a party or
the consummation of the Transactions.

 

(f)                                   Litigation and Other Proceedings. Except
as would not reasonably be expected to prevent, materially delay or materially
impair the performance by such DISH Party of its obligations under this
Agreement or any other Transaction Document to which it is a party or the
consummation of the Transactions, as of the date of this Agreement, (a)  there
is no action, suit, investigation or proceeding pending or, to the knowledge of
such DISH Party, threatened in writing against such DISH Party or any of its
Subsidiaries or any of their respective properties by or before any Governmental
Body and (b)  none of the DISH Parties or any of their respective Subsidiaries
nor any of their respective properties is or are subject to any judgment, order,
injunction, rule or decree of any Governmental Body, in each case of clauses
(a) and (b), relating to the Transactions.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the DISH Parties,
threatened in writing against any of the DISH Parties or any of their respective
Subsidiaries or any of their respective properties, in each case, relating to
the DISH Satellite Subs or the Transferred Satellites, except for matters that
have not resulted in, and would not reasonably be expected to result in, (i) any
criminal liability of any of the DISH Parties or any of their respective
Subsidiaries or any director, officer or employee of any of the DISH Parties, or
(ii) ***

 

(g)                                  DISH Satellite Subs. DNLLC is the record
and beneficial owner of all of the Equity Interests in DISH Satellite Sub 1,
free and clear of any and all Liens. Immediately prior to the

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

Closing, DISH Satellite Sub 1 shall be the record and beneficial owner of all of
the Equity Interests in DISH Satellite Sub 2, free and clear of any and all
Liens. All of the Equity Interests in each DISH Satellite Sub have been duly
authorized and validly issued, fully paid and nonassessable. As of the date of
this Agreement, (a) there are no existing options, warrants, calls, preemptive
rights, subscription or other rights, agreements, arrangements or commitments of
any character, relating to the issued or unissued Equity Interests of any DISH
Satellite Sub, obligating such DISH Satellite Sub to issue, transfer, redeem,
purchase or sell or cause to be issued, transferred, redeemed, purchased or sold
any Equity Interests or to otherwise make any payment in respect of any such
Equity Interests; and (b) there are no rights, agreements or arrangements of any
character which provide for any stock appreciation or similar right or grant any
right to share in the equity, income, revenue or cash flow of any DISH Satellite
Sub. None of the DISH Satellite Subs has conducted any material business prior
to the date of this Agreement other than in connection with or incidental to
(i) their respective right, title and interest in and to the applicable
Subsidiary Satellites and (ii) the Transactions.

 

(h)                                 Transferred Satellites.

 

(i)                                     DOLLC has, and at the Closing DOLLC will
transfer to HSSC, good and marketable title to the Directly Transferred
Satellites, free and clear of all Liens, except Permitted Liens. Each of the
DISH Satellite Subs has good and marketable title to the applicable Subsidiary
Satellite that it owns.

 

(ii)                                  The DISH Parties have made available to
the EchoStar Parties information with respect to the *** respects.

 

(iii)                               An Affiliate of DNLLC holds the DISH
Licenses for the DISH-Licensed Satellites and the DISH Landing Rights Authority
for the Third-Party-Licensed Satellite.  Following Closing, an Affiliate of
DNLLC will continue to hold the DISH Licenses for the DISH-Licensed Satellites
and the DISH Landing Rights Authority for the Third-Party-Licensed Satellite,
and will exercise full control over FCC-authorized operations from the
Transferred Satellites.  ***

 

(iv)                              An accurate and complete list of the annual
in-orbit incentive payments, including principal and interest, for each of the
Transferred Satellites (other than EchoStar I) has been provided by the DISH
Parties to the EchoStar Parties.

 

(i)                                     Taxes.

 

(i)                                     Since the respective dates of their
formation, each of the DISH Satellite Subs has timely filed (or there has been
timely filed on its behalf) all income Tax Returns and all material other United
States federal, state, county, local and foreign Tax Returns required to be
filed by it or which include its income and business activity, taking into
account any extension of time to file granted or obtained, and all such Tax
Returns are, true, correct, and complete in all material respects. ***, each of
DOLLC and DNLLC has timely filed (or there has been timely filed on its behalf)
all income Tax Returns and all

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

material other United States federal, state, county, local and foreign Tax
Returns required to be filed by it or which include its income and business
activity with respect to the Transferred Satellites, taking into account any
extension of time to file granted or obtained, and all such Tax Returns are,
true, correct, and complete in all material respects.

 

(ii)                                  Since the date of its formation, DISH
Satellite Sub 1 has duly and timely paid or has duly and timely withheld and
remitted (or there has been duly and timely paid or withheld and remitted on its
behalf) to the appropriate Governmental Body all material Taxes due, other than
Taxes appropriate reserves for which have been made in the DISH Satellite Subs’
financial statements.

 

(iii)                               Since the date of its formation, DISH
Satellite Sub 2 has duly and timely paid or has duly and timely withheld and
remitted (or there has been duly and timely paid or withheld and remitted on its
behalf) to the appropriate Governmental Body all material Taxes due, other than
Taxes appropriate reserves for which have been made in the DISH Satellite Subs’
financial statements.

 

(iv)                              ***, DOLLC and DNLLC have duly and timely
paid, or have duly and timely withheld and remitted (or there has been duly and
timely paid or withheld and remitted on its behalf) to the appropriate
Governmental Body, all material Taxes due with respect to the Transferred
Satellites contributed to HSSC by DOLLC or DNLLC, other than Taxes appropriate
reserves for which have been made in the financial statements of DOLLC or DNLLC,
as applicable.

 

(j)                                    Purchase for Investment. Each of DOLLC
and DNLLC acknowledges that the EchoStar Tracking Stock Consideration Shares and
the HSSC Tracking Stock Consideration Shares to be issued under this Agreement
have not been registered under the Securities Act or under any state securities
laws. Each of DOLLC and DNLLC (i)  is acquiring such shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any such shares to any Person, (ii)  will not
sell or otherwise dispose of any such shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in such shares and
of making an informed investment decision and (iv)  is an accredited investor
(as that term is defined by Rule 501 promulgated under the Securities Act).

 

(k)                                 No Brokers. No agent, broker, investment
banker, Person or firm is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee payable by DOLLC, DNLLC or any of their
respective Subsidiaries directly or indirectly in connection with the
Transactions.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 3

 

COVENANTS

 

Section 3.1                                    Government Actions and
Authorizations.

 

(a)                                 In the event that any administrative or
judicial action, suit, investigation or proceeding is instituted (or threatened
to be instituted) by a Governmental Body or private party challenging any
Transaction, or any other agreement contemplated hereby, each of the Parties
shall cooperate in all respects with each other and use its respective
commercially reasonable efforts to contest and resist any such action, suit,
investigation or proceeding and to have vacated, lifted, reversed or overturned
any decree, judgment, injunction or other order, whether temporary, preliminary
or permanent, that is in effect and that prohibits, prevents or restricts
realization of the benefits of the Transactions.

 

(b)                                 The Parties will use their respective
commercially reasonable efforts to ensure that DISH Network Corporation and/or
its Affiliates can fulfill its responsibilities as an FCC licensee for the
DISH-Licensed Satellites and as the holder of the DISH Landing Rights Authority
for the Third-Party-Licensed Satellite, including without limitation ensuring
compliance with all applicable communications laws and FCC rules, orders and
policies.

 

Section 3.2                                    Operation of the Transferred
Satellites.  The operations of the Transferred Satellites shall be governed by
the Satellite Lease Agreements and shall be subject to compliance with all
applicable communications laws, and all applicable communications regulations,
orders and policies.

 

ARTICLE 4

 

INDEMNIFICATION

 

Section 4.1                                    Indemnification Obligations of
EchoStar. Subject to the limitations set forth in this Article 4, EchoStar shall
indemnify DOLLC, DNLLC and each of their respective Affiliates, officers,
directors, employees, shareholders, representatives and agents (the “DISH
Indemnified Persons”) against and hold them harmless from any and all damages,
losses, charges, liabilities, claims, demands, actions, suits, proceedings,
payments, judgments, settlements, assessments, deficiencies, taxes, interest,
penalties, diminution in value and costs and expenses (collectively, “Losses”)
imposed on, sustained, incurred or suffered by, or asserted against, any of the
DISH Indemnified Persons, whether in respect of third party claims, claims
between the Parties, or otherwise, relating to, arising out of or resulting from
any (a)  breach of any of the representations or warranties of any EchoStar
Party contained in this Agreement or (b)  breach or nonperformance of any
covenant or agreement made by any EchoStar Party; ***

 

Section 4.2                                    Indemnification Obligations of
DNLLC. Subject to the limitations set forth in this Article 4, DNLLC shall
indemnify EchoStar and its Affiliates (which shall include the DISH Satellite
Subs after the Closing Date), officers, directors, shareholders, representatives

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

and agents (the “EchoStar Indemnified Persons”) against and hold them harmless
from any and all Losses  imposed on, sustained, incurred or suffered by, or
asserted against, any of the EchoStar Indemnified Persons, whether in respect of
third party claims, claims between the Parties, or otherwise, relating to,
arising out of or resulting from (a)  any breach of any of the representations
or warranties of any DISH Party contained in this Agreement, (b)  any breach or
nonperformance of any covenant or agreement made by any DISH Party contained in
this Agreement, (c) any Taxes imposed on, asserted against or attributable to
the properties, income or operations of the DISH Satellite Subs, any Taxes
imposed on, asserted against or attributable to the Transferred Satellites, or
any Taxes for which the DISH Satellite Subs are otherwise liable, in each case,
for all taxable periods, or portions thereof, ending on or before the Closing
Date or (d) any Taxes imposed on the DISH Satellite Subs as a result of being a
transferee or successor or of the provisions of Treasury Regulations
Section 1.1502-6 or the analogous provisions of any state, local or foreign
law;  ***

 

Section 4.3                                    Limitations on Indemnity. No
Party shall be required to make any payment with respect to its indemnification
obligations in respect of a breach of any representation or warranty under this
Article 4 unless (A) the aggregate Losses arising from an individual breach of
any representation or warranty exceed *** (it being stated for the avoidance of
doubt that the Losses arising from any potential indemnification claims that
arise out of or involve or relate to similar facts or are based on related or
similar occurrences, events or circumstances will be aggregated and treated as a
single breach for purposes of this clause (A) of this Section 4.3) and (B) until
such time as the obligations to the DISH Indemnified Persons, on the one hand,
or the EchoStar Indemnified Persons, on the other hand, excluding Losses for
which indemnification is not available as a result of the application of the de
minimis threshold contained in clause (A) above, exceed *** in the aggregate
(the “Deductible”); provided that once such Losses exceed the Deductible, the
indemnifying party shall be responsible for all amounts in excess thereof;
provided further that in no event shall the aggregate indemnification actually
paid by the EchoStar Parties, on the one hand or DNLLC or DOLLC, on the other
hand, pursuant to Section  4.1 or Section 4.2, as the case may be, in respect of
a breach of any of the representations or warranties (other than a breach of the
representations or warranties set forth in Section 2.1(b) (Execution and
Authorization of Transaction Documents), Section 2.1(c) (Enforceability of
Transaction Documents) and Section 2.1(g) (Shares) of this Agreement) exceed
***. Notwithstanding the foregoing, in no event shall (x)  the aggregate
indemnification actually paid by the EchoStar Parties pursuant to Section 4.1,
taken together with all other indemnification actually paid by the EchoStar
Parties pursuant to Section 4.1, or (y) the aggregate indemnification actually
paid by DNLLC and DOLLC pursuant to Section 4.2, taken together with all other
indemnification actually paid by DNLLC and DOLLC pursuant to Section 4.2, in
each case, in respect of breaches of any representations or warranties, exceed
***

 

Section 4.4                                    Method of Asserting Claims. All
claims for indemnification by any DISH Indemnified Person or EchoStar
Indemnified Person (each an “Indemnified Party”) shall be asserted and resolved
as set forth in this Section 4.4. Any Indemnified Party seeking indemnity
pursuant to Section 4.1 or Section 4.2 shall notify in writing the Party from
whom indemnification is sought (the “Indemnifying Party”) of such demand for
indemnification. The Indemnifying Party shall have *** from the personal
delivery or mailing of such notice (the “Notice Period”) to notify the
Indemnified Party whether or not it desires to defend the Indemnified Party
against such claim

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 

or demand with respect to a claim or demand based on a third party claim (a
“Third Party Claim”). In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that, with respect to a Third Party
Claim, it desires to defend the Indemnified Party against such Third Party
Claim, the Indemnifying Party shall have the right to defend the Indemnified
Party at the Indemnifying Party’s sole cost and expense and with counsel (plus
local counsel if appropriate) reasonably satisfactory to the Indemnified Party.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, compromise or consent to entry of any judgment or enter into
any settlement agreement with respect to any action or proceeding in respect of
which indemnification is sought under Sections 4.1 or 4.2 (whether or not the
Indemnified Party is an actual or potential party thereto), unless such
compromise, consent or settlement involves only the payment of money damages for
which the Indemnifying Party will indemnify the Indemnified Party hereunder. If
the right to assume and control the defense is exercised, the Indemnified Party
shall have the right to participate in, but not control, such defense at its own
expense and the Indemnifying Party’s indemnity obligations shall be deemed not
to include attorneys’ fees and litigation expenses incurred in such
participation by the Indemnified Party after the assumption of the defense by
the Indemnifying Party in accordance with the terms of this Agreement; provided,
however, that the Indemnified Parties collectively shall be entitled to employ
one firm or separate counsel (plus local counsel if appropriate) to represent
the Indemnified Party if, in the opinion of counsel to each Indemnified Party
seeking to employ such separate counsel, a conflict of interest between such
Indemnified Party or Parties and the Indemnifying Party exists in respect of
such claim and in each such event, the fees, costs and expenses of one such firm
or separate counsel (plus one local counsel per jurisdiction if appropriate)
shall be paid in full by the Indemnifying Party. If the Indemnifying Party has
not elected to assume the defense of a Third Party Claim within the Notice
Period, the Indemnified Party may defend and settle the claim for the account
and cost of the Indemnifying Party; provided that the Indemnified Party will not
settle the Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall cooperate with the Indemnifying Party and, subject to
obtaining proper assurances of confidentiality and privilege, shall make
available to the Indemnifying Party all pertinent information under the control
of the Indemnified Party. Notwithstanding the foregoing, in the case of a Third
Party Claim regarding Taxes, (i) the Indemnifying Party shall not settle or
compromise any such claim without the written consent of the Indemnified Party,
such consent not to be unreasonably withheld or delayed and (ii) a DISH Party
shall only control such a claim if it is solely with respect to a taxable year
or other taxable period that ends on or before the Closing Date.

 

Section 4.5                                    ***; Survival.

 

(a)                                 The indemnity provided herein *** following
the Closing.

 

(b)                                 The representations and warranties of the
Parties contained in this Agreement shall survive the Closing for the period set
forth in this Section 4.5(b). All representations and warranties contained in
this Agreement and all claims with respect thereto shall terminate upon the
expiration of *** after the Closing Date, ***, it being understood that in the
event that notice of any claim for indemnification under this Article 4 has been
given pursuant to Section  4.4 within the applicable survival period, the
representations and warranties that are the subject of such

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 

indemnification claim (and the right to pursue such claim) shall survive with
respect to such claim until such time as such claim is finally resolved. Any
claim for a breach of a representation or warranty must be delivered prior to
the expiration of the applicable survival term set forth in this Section 4.5(b).
It is the intention of the Parties that the survival periods and termination
date set forth in this Section 4.5(b) supersede a statute of limitation
applicable to such representations and warranties or claim with respect thereof
other than in the case of fraud. The right of a Person to any remedy pursuant to
this Article 4 shall not be affected by any investigation or examination
conducted, or any knowledge possessed or acquired (or capable of being possessed
or acquired), by such Person at any time concerning any circumstance, action,
omission or event relating to the accuracy or performance of any representation,
warranty, covenant or obligation.  No Indemnified Party shall be required to
show reliance on any representation, warranty, certificate or other agreement in
order for such Indemnified Party to be entitled to indemnification, compensation
or reimbursement hereunder.

 

ARTICLE 5

 

DEFINITIONS AND INTERPRETATION

 

Section 5.1                                    Defined Terms.  For purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

“AAA” has the meaning specified in Section 6.12(c)(i) of this Agreement.

 

“Affiliate” means, with respect to any Person, another Person directly or
indirectly controlling, controlled by, or under common control with that Person;
it being understood that for purposes of the Transaction Documents (except as
otherwise provided in Section 4.2 of this Agreement), none of DISH Network
Corporation, the DISH Parties or any other Subsidiaries of DISH Network
Corporation will be considered an Affiliate of any EchoStar Party or any other
Subsidiaries of EchoStar, and none of the EchoStar Parties or any other
Subsidiaries of EchoStar will be considered an Affiliate of DISH Network
Corporation, any DISH Party or any other Subsidiaries of DISH Network
Corporation.

 

“Agreement” has the meaning specified in the Preamble of this Agreement.

 

“Applicable Date” has the meaning specified in Section 2.1(h)(i) of this
Agreement.

 

“Applicable Law” means any applicable federal, state, local or foreign law,
rule, regulation, ordinance, code, directive, order, writ, injunction, decree,
judgment, award, determination, direction or demand, authorization or treaty of
any Governmental Body and any relevant final administrative or judicial
precedent interpreting or applying the foregoing.

 

“Articles of Organization” has the meaning specified in Section 1.2(a) of this
Agreement.

 

“Authorization” means any franchise, license, authorization, consent, permit,
waiver, approval, qualification or registration of, with or from the FCC or any
other Governmental Body.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act as in effect on the date of this Agreement.

 

“Bill of Sale” means the bill of sale with respect to the Directly Transferred
Satellites, substantially in the form attached as Exhibit VI hereto.

 

“Business” means the business of providing satellite broadband Internet services
to residential retail subscribers ***

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday in
New York, New York, or any other day on which commercial banks in that location
are authorized by Applicable Law or governmental decree to close.

 

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents, however designated, of corporate stock or partnership or
membership interests, whether common or preferred.

 

“Class A Common Stock” has the meaning specified in Section 2.1(f)(i) of this
Agreement.

 

“Closing” has the meaning specified in Section 1.3 of this Agreement.

 

“Closing Date” has the meaning specified in Section 1.3 of this Agreement.

 

“Closing Date Transactions” has the meaning specified in Section 1.1 of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Act” means the Communications Act of 1934 and the
Telecommunications Act of 1996, in each case as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement, dated as
of February 20, 2014, by and between DISH Network L.L.C. and EchoStar.

 

“Contract” means any agreement, lease, license, contract, note, bond, mortgage,
indenture or other instrument or obligation, in each case whether written or
oral.

 

“Contributions” has the meaning specified in the recitals.

 

“Control”, and its correlative meanings, “Controlling” and “Controlled” means
the possession, direct or indirect, or the power to direct or cause the
direction of, the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Corporate Documents” means, with respect to any entity, such entity’s articles
or certificate of incorporation, by-laws, memorandum and articles of
association, limited liability

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

company agreement or partnership agreement, as applicable, and any other
organizational documents of such entity.

 

“CRS” has the meaning specified in the recitals.

 

“Deductible” has the meaning specified in Section 4.3 of this Agreement.

 

“Directly Transferred Satellites” has the meaning specified in the recitals.

 

“DISH Change of Control” means any transaction or series of transactions the
result of which is that the Principal Shareholder and Related Parties cease to
Beneficially Own Equity Interests in DISH Network Corporation (or any successor
thereto) representing at least a majority of the aggregate voting power in DISH
Network Corporation (or any successor thereto).

 

“DISH Indemnified Persons” has the meaning specified in Section 4.1 of this
Agreement.

 

“DISH Landing Rights Authority” has the meaning specified in the recitals.

 

“DISH-Licensed Satellites” means the EchoStar VII, EchoStar X, EchoStar XI and
EchoStar  XIV satellites, each of which is licensed by the FCC to DOLLC.

 

“DISH Licenses” has the meaning specified in the recitals.

 

“DISH Parties” means DNLLC, DOLLC and DISH Satellite Sub 1.

 

“DISH Satellite Sub 1” has the meaning specified in the Preamble of this
Agreement.

 

“DISH Satellite Sub 2” has the meaning specified in the recitals.

 

“DISH Satellite Subs” has the meaning specified in the recitals.

 

“Dispute” has the meaning specified in Section 6.12(b)(i) of this Agreement.

 

“Dispute Notice” has the meaning specified in Section 6.12(b)(i) of this
Agreement.

 

“DNLLC” has the meaning specified in the Preamble of this Agreement.

 

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 

“DOLLC” has the meaning specified in the Preamble of this Agreement.

 

“EchoStar” has the meaning specified in the Preamble of this Agreement.

 

“EchoStar Disclosure Letter” has the meaning specified in the introductory
paragraph of Section 2.1 of this Agreement.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------


 

“EchoStar Indemnified Persons” has the meaning specified in Section 4.2 of this
Agreement.

 

“EchoStar Parties” means EchoStar, HSSC and Merger Sub.

 

“EchoStar Reports” has the meaning specified in Section 2.1(h)(i) of this
Agreement.

 

“EchoStar Shares” has the meaning specified in Section 2.1(f)(i) of this
Agreement.

 

“EchoStar Tracking Stock” means the Hughes Retail Preferred Tracking Stock, par
value $0.001 per share, of EchoStar, having the terms set forth in the EchoStar
Tracking Stock COD.

 

“EchoStar Tracking Stock COD” means the Certificate of Designation of EchoStar
with respect to the EchoStar Tracking Stock, as filed with the Secretary of
State of the State of Nevada on or prior to the Closing Date, in the form
attached as Exhibit II hereto.

 

“EchoStar Tracking Stock Consideration Shares” has the meaning specified in
Section  1.1(c) of this Agreement.

 

“Effective Time” has the meaning specified in Section 1.1(b) of this Agreement.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, order, decree, permit, authorization or requirement of any
Governmental Body relating to:  (A) the protection, investigation or restoration
of the environment, health, safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance; or
(C) noise, odor, indoor air, employee exposure, wetlands, pollution,
contamination or any injury or threat of injury to persons or property relating
to any Hazardous Substance.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, or any
successor Federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

 

“FCC” means the United States Federal Communications Commission or any bureau or
subdivision thereof acting under delegated authority.

 

“Financial Model” means the ***

 

“GAAP” has the meaning specified in Section 2.1(h)(ii) of this Agreement.

 

“Governmental Body” means any Federal, state, local, municipal, foreign or other
governmental or quasi-governmental authority or self-regulatory organization of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------


 

exercising governmental or quasi-governmental powers) or exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, enforcement,
regulatory or taxing authority or power.

 

“Hazardous Substance” means any substance that is:  (A) listed, classified or
regulated pursuant to any Environmental Law; (B) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, mold, radioactive material or radon; and (C) any
other substance which may be the subject of regulatory action by any
Governmental Body in connection with any Environmental Law.

 

“HRG Balance Sheet” has the meaning specified in Section 2.1(h)(iii) of this
Agreement.

 

“HSSC” has the meaning specified in the Preamble of this Agreement.

 

“HSSC Reports” has the meaning specified in Section 2.1(h)(i) of this Agreement.

 

“HSSC Shares” has the meaning specified in Section 2.1(f)(ii) of this Agreement.

 

“HSSC Tracking Stock” means the Hughes Retail Preferred Tracking Stock, par
value $0.001 per share, of HSSC, having the terms set forth in the HSSC Tracking
Stock COD.

 

“HSSC Tracking Stock COD” means the Certificate of Designation of HSSC with
respect to the HSSC Tracking Stock, as filed with the Secretary of State of the
State of Colorado on or prior to the Closing Date, in the form attached as
Exhibit III hereto.

 

“HSSC Tracking Stock Consideration Shares” has the meaning specified in
Section 1.1(f) of this Agreement.

 

“Hughes Retail Group” has the meaning specified in the EchoStar Tracking Stock
COD and the HSSC Tracking Stock COD.

 

“Hughes Retail Subscribers” has the meaning specified in the EchoStar Tracking
Stock COD and the HSSC Tracking Stock COD.

 

“Hughes Retail Group Subsidiaries” means any Subsidiary of EchoStar that is
engaged in the Business or holds any material assets that are used or held for
use by the Hughes Retail Group.

 

“Indebtedness” means, as applied to any Person, (a) all obligations for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; (b) all off balance sheet
financing, including synthetic leases and project financing; and (c) all
indebtedness referred to in clauses (a) through (b) above of any Person which is
either guaranteed by, or secured by a security interest upon, EchoStar or HSSC
or any of their or their Subsidiaries’ respective assets.

 

“Indemnified Party” has the meaning set forth in Section 4.4 of this Agreement.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 4.4 of this Agreement.

 

“Intellectual Property” means all (i) trademarks, service marks, logos, symbols,
trade dress, trade names and other indicia of origin, and registrations and
applications and renewals therefor, and the goodwill associated therewith and
symbolized thereby; (ii) copyrights in works of authorship and registrations and
applications therefor, and renewals, extensions, restorations and reversions
thereof; (iii) Patents; and (iv) trade secrets.

 

“Investor Rights Agreement” means the investor rights agreement, dated as of the
date of this Agreement, by and among DOLLC, DNLLC, EchoStar and HSSC, attached
as Exhibit I hereto.

 

“Lien” means any mortgage, pledge, hypothecation, security interest, lien,
charge, option, assignment or encumbrance of any kind or any arrangement to
provide priority or preference, including any easement, right-of-way,
restriction (whether on voting, sale, transfer, disposition, use or otherwise),
right, lease and other encumbrance on title to real or personal property
(whether or not of record), whether voluntary or imposed by Applicable Law, and
any agreement to give any of the foregoing.

 

“Losses” has the meaning set forth in Section 4.1 of this Agreement.

 

“Material Adverse Effect” means (a) any event, change, occurrence, condition or
effect that would be reasonably likely to have a material adverse effect on the
business, financial condition, assets, properties or results of operations of
(i) EchoStar and its Subsidiaries taken as a whole, (ii) the Hughes Retail Group
taken as a whole or (iii) HSSC and its Subsidiaries taken as a whole or (b) any
event, change, occurrence, condition or effect that would reasonably be likely
to prevent, materially delay or materially impair the consummation of the
Transactions, except, in the case of clause (a), any such event, change,
occurrence, condition or effect to the extent resulting from, arising out of or
relating to (1) general changes or developments in any of the industries in
which EchoStar or its Subsidiaries operate, (2) changes in global, national or
regional political conditions (including the outbreak or escalation of war or
acts of terrorism) or in general economic, business, regulatory, political or
market conditions or in national or global financial markets, ***

 

“Material Contract” means any Contract to which EchoStar or any of the
Significant EchoStar Subsidiaries is a party or by which EchoStar or any of the
Significant EchoStar Subsidiaries or any of their respective properties is
bound:

 

(1)         that is with any Governmental Body relating to the Hughes Retail
Group; and

 

(2)         that relates to the Hughes Retail Group or the Business, involving
future payments, performance or services or delivery of goods or materials to or
by EchoStar or any of its Subsidiaries of ***

 

“Merger” has the meaning specified in the recitals.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 

“Merger Sub” has the meaning specified in the Preamble of this Agreement.

 

“NASDAQ” means The NASDAQ Stock Market LLC.

 

“New Equity Interests” has the meaning set forth in Section 1.2(c)(i) of this
Agreement.

 

“Notice Period” has the meaning set forth in Section 4.4 of this Agreement.

 

“NRS” has the meaning specified in Section 2.1(b) of this Agreement.

 

“Parties” has the meaning specified in the Preamble of this Agreement.

 

“Patents” means all patents (including utility and design patents, industrial
designs and utility models) and applications therefor, including divisionals,
revisions, supplementary protection certificates, continuations,
continuations-in-part, renewals, extensions, reissues and re-examinations
thereof.

 

“Permitted Liens” means any rights reserved to any Governmental Body (including
the FCC) to regulate the Transferred Satellites, and any other Liens arising by
operation of Applicable Laws (including the Communications Act).

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, proprietorship,
Governmental Body or other entity, association or organization of any nature,
however and wherever organized or constituted (whether or not having a separate
legal personality).

 

“Principal Shareholder” means Charles W. Ergen.

 

“Related Party” means, with respect to the Principal Shareholder, (a) the spouse
and each immediate family member of the Principal Shareholder, (b) each trust,
corporation, partnership or other entity of which the Principal Shareholder
beneficially holds an eighty percent (80%) or more Controlling interest and
(c) all trusts, including grantor retained annuity trusts, established by the
Principal Shareholder for the benefit of his family.

 

“Response” has the meaning specified in Section 6.12(b)(i) of this Agreement.

 

“Satellite Lease Agreements” means the satellite lease agreements, dated as of
the date of this Agreeement and with term commencement dates beginning on the
Closing Date, by and between DNLLC or DOLLC, as applicable, on the one hand, and
EchoStar Satellite Operating Corporation, a wholly-owned Subsidiary of EchoStar,
or EchoStar XI Holding L.L.C., as applicable, on the other, attached as
Exhibit V hereto.

 

***

 

“SEC” means the United States Securities and Exchange Commission, or any
successor agency of the Federal government.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 

“Securities Act” means the United States Securities Act of 1933, or any
successor Federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.

 

“Senior Party Representatives” has the meaning specified in
Section 6.12(b)(i) of this Agreement.

 

“Significant EchoStar Subsidiaries” has the meaning specified in
Section 2.1(a) of this Agreement.

 

“Statement of Merger” has the meaning specified in Section 1.1(b) of this
Agreement.

 

“Subsidiary” means, with respect to any Person, any other Person more than fifty
percent (50%) of the shares of the voting stock or other voting interests of
which are owned or controlled, or the ability to select or elect more than fifty
percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first person and one or more of its Subsidiaries.

 

“Subsidiary Satellites” has the meaning specified in the recitals.

 

“Surviving Company” has the meaning specified in Section 1.1(a) of this
Agreement.

 

“Takeover Statute” has the meaning specified in Section 2.1(q) of this
Agreement.

 

“Tax” has the meaning specified in Section 2.1(m)(iii) of this Agreement.

 

“Tax Return” has the meaning specified in Section 2.1(m)(iii) of this Agreement.

 

“Third Party Claim” has the meaning set forth in Section 4.4 of this Agreement.

 

“Third-Party-Licensed Satellite” refers to the EchoStar I satellite, which is
licensed by Mexico to a third party and from which an Affiliate of DNLLC holds
FCC authority to provide service to the United States.

 

“Tracking Stock” means, collectively, the EchoStar Tracking Stock and the HSSC
Tracking Stock.

 

“Tracking Stock Policy” means, collectively, (i) the EchoStar Corporation Policy
Statement Regarding Hughes Retail Preferred Tracking Stock and (ii) the Hughes
Satellite Systems Corporation Policy Statement Regarding Hughes Retail Preferred
Tracking Stock, in each case as attached as Exhibit IV hereto and as may be
amended or modified from time to time pursuant to the terms thereof and pursuant
to the Investor Rights Agreement.

 

“Transaction Documents” means the following documents:

 

(i)             this Agreement;

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 

(ii)          the Investor Rights Agreement;

 

(iii)       the EchoStar Tracking Stock COD;

 

(iv)      the HSSC Tracking Stock COD;

 

(v)         the Tracking Stock Policy;

 

(vi)      the Satellite Lease Agreements; and

 

(vii)   the Bill of Sale.

 

“Transactions” means, collectively, the transactions contemplated by the
Transaction Documents.

 

“Transferred Satellites” has the meaning specified in the recitals.

 

“TT&C Services Agreement” has the meaning specified in the recitals.

 

Section 5.2                                    Rules of Interpretation.  For all
purposes of this Agreement, except as otherwise expressly provided:

 

(a)                                 Words importing the singular number or
plural number include the plural number and singular number respectively;

 

(b)                                 Words importing the masculine gender include
the feminine and neuter genders and vice versa;

 

(c)                                  All references to a given agreement,
instrument or other document are references to that agreement, instrument or
other document as modified, amended, supplemented and restated from time to time
(but only if such modification, amendment, supplement or restatement is
permitted pursuant hereto and pursuant to such agreement, instrument or other
document);

 

(d)                                 Any reference to a statute includes, and is
deemed to be, a reference to such statute and to the rules, regulations,
ordinances, interpretations, policies and guidance made pursuant thereto, and
all amendments made to such statute and other such implementing provisions and
enforced from time to time, and to any statute or other implementing provisions
subsequently passed or adopted having the effect of supplementing or replacing
such statute or such other implementing provisions;

 

(e)                                  Reference to “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation”;

 

(f)                                   References herein to “$,” “USD” or
“dollars” means lawful currency of the United States of America;

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 

(g)                                  Reference in this Agreement to “herein,”
“hereby,” “hereof” or “hereunder,” or any similar formulation, will be deemed to
refer to this Agreement;

 

(h)                                 Unless otherwise indicated, all references
to time of day refer to Eastern Standard Time or Eastern Daylight Saving Time,
as in effect in New York, New York on such day.  For purposes of the computation
of a period of time under this Agreement, (i) the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding” and
(ii)(A) the day of the act, event or default from which the designated period of
time begins to run will be included, unless such period of time is denominated
in Business Days and the day of the act, event or default is not a Business Day,
in which event the period will begin on the next day that is a Business Day, and
(B) the last day of the period so computed will not be included;

 

(i)                                     Subject to any applicable restrictions
on assignment or other transfer in a Transaction Document, any references to a
Person in such Transaction Document shall be deemed to be references to such
Person’s successors, permitted transferees and permitted assigns from and after
the effective date of the relevant succession, transfer or assignment;

 

(j)                                    The use of the term “shall,” “will” or
“must” indicates a mandatory action and the use of the term “may” indicates a
permissive action; and

 

(k)                                 In the event of any conflict between the
general terms and conditions of this Agreement and the specific terms and
conditions which have been mutually agreed to by the parties in a Transaction
Document, the terms and conditions contained in the Transaction Document shall
prevail.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices required or
permitted to be given hereunder shall be in writing and shall be sent by
facsimile transmission, or by first class certified mail, postage prepaid, or by
overnight courier service, charges prepaid, to the Party to be notified,
addressed to such Party at the address set forth below, or sent by facsimile to
the fax number set forth below, or such other address(es) or fax number(s) as
such Party may have substituted by written notice to the other Parties.  The
sending of such notice with confirmation of receipt thereof (in the case of
facsimile transmission) or receipt of such notice (in the case of delivery by
mail or by overnight courier service) shall constitute the giving thereof.

 

If to any EchoStar Party:

 

EchoStar Corporation

100 Inverness Terrace East

Englewood, Colorado 80112

Attention: General Counsel

Fax number: ***

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 

If to any DISH Party:

 

DISH Network L.L.C.

9601 South Meridian Blvd.

Englewood, Colorado 80112

Attention: ***

Fax number: ***

 

with a required copy (which shall not itself constitute proper notice) to:

 

DISH Network L.L.C.

9601 South Meridian Blvd.

Englewood, Colorado 80112

Attention: General Counsel

Fax number: ***

 

or to such other address or facsimile number as the addressee may have specified
in a notice duly given to the sender as provided herein.  Such notice, request,
demand, waiver, consent, approval or other communication will be deemed to have
been given as of the date so delivered.

 

Section 6.2                                    Amendment; Waiver.

 

(a)                                 This Agreement shall not be amended or
modified except by written instrument duly executed by each of the Parties.

 

(b)                                 No waiver of any term or provision of this
Agreement shall be effective unless in writing, signed by the Party against whom
enforcement of the same is sought.  The grant of a waiver in one instance does
not constitute a continuing waiver in any other instances.  No failure by any
Party to exercise, and no delay by any party in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof.

 

Section 6.3                                    Counterparts; Signatures.  This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties.  Each Party acknowledges that it and the other Parties may
execute this Agreement by facsimile, stamp or pdf signature.  Each Party
expressly adopts and confirms each such facsimile, stamp or pdf signature made
in its respective name as if it were a manual signature, agrees that it will not
assert that any such signature is not adequate to bind such Party to the same
extent as if it were signed manually and agrees that at the reasonable request
of the other Parties at any time it will as promptly as reasonably practicable
cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 

Section 6.4                                    Assignment and Binding Effect. 
No Party may assign, delegate or otherwise transfer this Agreement or any of its
rights or obligations hereunder, by operation of law or otherwise, without the
prior written consent of the other Parties, and any such attempted assignment,
delegation or transfer shall be void. Subject to the preceding sentence, this
Agreement will be binding upon and inure to the benefit of the Parties and their
respective successors, permitted transferees and permitted assigns.

 

Section 6.5                                    Entire Agreement.  This
Agreement, the other Transaction Documents, the Confidentiality Agreement and
the Schedules and Exhibits hereto and thereto constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
supersede all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the Parties with respect to such
subject matter.  No agreements or understandings exist between the Parties other
than those set forth or referred to herein or therein.

 

Section 6.6                                    Severability.  If any provision
of this Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties. In the event the Parties
are not able to agree, such provision shall be construed by limiting and
reducing it so that such provision is valid, legal, and fully enforceable while
preserving to the greatest extent permissible the original intent of the
Parties; the remaining terms and conditions of this Agreement shall not be
affected by such alteration.

 

Section 6.7                                    Headings.  The heading references
herein and the table of contents hereof are for convenience purposes only, and
shall not be deemed to limit or affect any of the provisions hereof.

 

Section 6.8                                    No Third Party Beneficiaries. 
Except as provided in Section 4.4 of this Agreement, (a) the provisions of this
Agreement are solely for the benefit of the Parties and their respective
successors and permitted assigns and are not intended to confer upon any Person,
except the Parties and their respective successors and permitted assigns, any
rights or remedies hereunder and (b) there are no third party beneficiaries of
this Agreement; and this Agreement shall not provide any third party with any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

 

Section 6.9                                    Governing Law.  THE AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 

Section 6.10                             Expenses. Except as otherwise expressly
provided in the Transaction Documents, each Party shall bear its own costs and
expenses in connection with the preparation, negotiation and execution,
amendment or modification of this Agreement and the other Transaction Documents
and the consummation of the Transactions.

 

Section 6.11                             Public Announcements. The EchoStar
Parties and the DISH Parties shall consult with each other prior to issuing any
press releases or otherwise making public announcements with respect to the
Transactions and prior to making any filings or submissions with or to any third
party and/or any Governmental Body (including any national securities exchange
or interdealer quotation service) with respect thereto, shall in each case give
each other a reasonable opportunity to review and comment upon such press
release, public announcement, filing or submission, and shall not issue any such
press release or make any such public announcement, filing or submission prior
to such consultation and review, except as may be required by Applicable Laws or
by obligations pursuant to any listing agreement with or rules of NASDAQ or by
the request of any Governmental Body.

 

Section 6.12                             Dispute Resolution.

 

(a)                                 Agreement to Resolve Disputes. Except as
otherwise specifically provided in this Agreement or in another Transaction
Document, the procedures for discussion, negotiation and dispute resolution set
forth in this Section 6.12 shall apply to all disputes, controversies or claims
(whether sounding in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement or the
Transactions (including all actions taken in furtherance of the Transactions on
or prior to the date hereof). Each Party agrees that the procedures set forth in
this Section 6.12 shall be the sole and exclusive remedy in connection with any
dispute, controversy or claim relating to any of the foregoing matters and
irrevocably waives any right to commence any action or proceeding in or before
any Governmental Body, except as otherwise required by Applicable Law.

 

(b)                                 Dispute Resolution; Mediation.

 

(i)                                     Any Party may commence the dispute
resolution process of this Section  6.12(b) by giving the applicable Party
written notice (a “Dispute Notice”) of any controversy, claim or dispute of
whatever nature arising out of or relating to this Agreement or the breach,
termination, enforceability or validity thereof (a “Dispute”) which has not been
resolved in the normal course of business. The Parties shall attempt in good
faith to resolve any Dispute by negotiation between executives of each Party
(“Senior Party Representatives”) who have authority to settle the Dispute and
who are at a higher level of management than the persons who have direct
responsibility for the administration of this Agreement. Within *** after
delivery of the Dispute Notice, the receiving Party shall submit to the
delivering Party a written response (the “Response”). The Dispute Notice and the
Response shall include (A) a statement setting forth the position of the Party
giving such notice and a summary of arguments supporting such position and
(B) the name and title of such Party’s Senior Party Representative and any other
persons who will accompany the Senior Party Representative at the meeting at
which the Parties will attempt

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------


 

to settle the Dispute.  Within *** after the delivery of the Dispute Notice, the
Senior Party Representatives of the applicable Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the Dispute.  The Parties shall cooperate in
good faith with respect to any reasonable requests for exchanges of information
regarding the Dispute or a Response thereto.

 

(ii)                                  If the Dispute has not been resolved
within *** after delivery of the Dispute Notice, or if the Parties fail to meet
within *** after delivery of the Dispute Notice as hereinabove provided, the
Parties shall make a good faith attempt to settle the Dispute by mediation
pursuant to the provisions of this Section 6.12(b) before resorting to
arbitration contemplated by Section 6.12(c) or any other dispute resolution
procedure that may be agreed by the Parties.

 

(iii)                               All negotiations, conferences and
discussions pursuant to this Section 6.12(b) shall be confidential and shall be
treated as compromise and settlement negotiations.  Nothing said or disclosed,
nor any document produced, in the course of such negotiations, conferences and
discussions that is not otherwise independently discoverable shall be offered or
received as evidence or used for impeachment or for any other purpose in any
current or future arbitration.

 

(iv)                              Unless the Parties agree otherwise, the
mediation shall be conducted in accordance with the CPR Institute for Dispute
Resolution Model Procedure for Mediation of Business Disputes in effect on the
date of this Agreement by a mediator mutually selected by the Parties.

 

(v)                                 Within *** after the mediator has been
selected as provided above, the Parties and their respective attorneys shall
meet with the mediator for one mediation session, it being agreed that each
Party representative attending such mediation session shall be a Senior Party
Representative with authority to settle the Dispute.  If the Dispute cannot be
settled at such mediation session or at any mutually agreed continuation
thereof, the DISH Parties or the EchoStar Parties, as the case may be, may give
the other and the mediator a written notice declaring the mediation process at
an end.

 

(vi)                              Costs of the mediation shall be borne equally
by the Parties involved in the matter, except that each Party shall be
responsible for its own expenses.

 

(c)                                  Arbitration.

 

(i)                                     Subject to Section 6.12(c)(ii), if the
Dispute has not been resolved by the dispute resolution process described in
Section 6.12(b), the Parties agree that any such Dispute shall be settled by
binding arbitration before the American Arbitration Association (“AAA”) in
Denver, Colorado pursuant to the Commercial Rules of the AAA.  Any
arbitrator(s) selected to resolve the Dispute shall be bound exclusively by the
laws of the State of New York without regard to its choice of law rules.  Any
decisions of award of the arbitrator(s) will be final and binding upon the
Parties and may be entered as a judgment by

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------


 

the Parties. Any rights to appeal or review such award by any court or tribunal
are hereby waived to the extent permitted by Applicable Law.

 

(ii)                                  Any Dispute regarding the following is not
required to be negotiated or mediated prior to seeking relief from an
arbitrator: (i) breach of any obligation of confidentiality; and (ii) any other
claim where interim relief from the arbitrator is sought to prevent serious and
irreparable injury to one of the Parties.  However, the Parties to the Dispute
shall make a good faith effort to negotiate and mediate such Dispute, according
to the above procedures, while such arbitration is pending.

 

(iii)                               Costs of the arbitration shall be borne
equally by the Parties involved in the matter, except that each Party shall be
responsible for its own expenses.

 

(d)                                 Continuity of Service and Performance. 
Unless otherwise agreed in writing, the Parties will continue to honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Section 6.12 with respect to all matters not
subject to such Dispute.

 

Section 6.13                             Conflicts. In the event of a conflict
between this Agreement and any other Transaction Document, this Agreement shall
control notwithstanding that it was executed as part of a larger transaction in
conjunction with the execution of the other Transaction Documents.  To the
extent that there is a conflict between the terms of this Agreement and any
other Transaction Document, the Parties shall work together to resolve such
conflict.

 

[Signature pages follow.]

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written:

 

 

ECHOSTAR CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HUGHES SATELLITE SYSTEMS CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ALPHA COMPANY LLC

 

 

 

 By:

EchoStar Corporation, its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Transaction Agreement]

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

 

DISH NETWORK L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DISH OPERATING L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ECHOSTAR XI HOLDING L.L.C. 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Transaction Agreement]

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Annex A

 

Transferred Satellites

 

Satellite

 

Orbital
Location

 

Launch Date

 

Estimated
Useful Life
(Years)

 

Owner

EchoStar I

 

77

 

December 1995

 

12

 

DOLLC

EchoStar VII

 

119

 

February 2002

 

15

 

DOLLC

EchoStar X

 

110

 

February 2006

 

15

 

DOLLC

EchoStar XI

 

110

 

July 2008

 

15

 

DISH Satellite Sub 1

EchoStar XIV

 

119

 

March 2010

 

15

 

DISH Satellite Sub 2

 

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

A-1

--------------------------------------------------------------------------------